DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 12/13/2021 has been entered. Claims 1-2, 7-8, and 11-13 remain pending in the application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The specification has been amended as follows: 
The following header and paragraph have been inserted before the header title “Description”
Cross-Reference to Related Applications
This application is a 371 of PCT/EP2017/059500, filed on April 21, 2017, which claims priority to European Patent Application No. 16171897.8, filed on May 30, 2016.

The claims have been amended as follows: 
1. (Currently Amended) A connector in combination with a catheter for connecting the catheter to a fluid transfer system, the connector comprising a main body having a surface extending perpendicularly to a fluid flow direction, with a tubular pin protruding along the fluid flow direction from the surface extending perpendicularly to the fluid flow direction, the tubular pin being inserted into an end portion of the catheter such as to provide a fluid connection between the catheter and the tubular pin, a fixing means movably connected to the main body, the fixing means comprising a first fixing an entire circumference of the tubular pin, the tubular pin comprising a plurality of successive segments with a transition between the successive segments defined by a local minimum outer diameter, each of the first and second fixing elements comprising at least one salient arranged on an inner surface of the first fixing element and an inner surface of the second fixing element such that, when in the fixing position, the end portion of the catheter is clamped between the at least one salient on each of the first and second fixing elements and the transition between the successive segments of the tubular pin, the main body further comprising first and second diametrically opposed stop elements protruding in the fluid flow direction from the surface extending perpendicularly to the fluid flow direction of the main body, the stop elements being arranged in a space between the first fixing element and the second fixing element when the fixing means is in the fixing position, the stop elements being configured so that the first and the second fixing elements butt with of the first and the second fixing elements against the stop elements, such that the stop elements prevent a rotational movement of the first and second fixing elements when the first and the second fixing elements are in the fixing position.
11. (Currently Amended) The connector according to claim 1, wherein the tubular pin has a free first end and a second end at which the tubular pin is attached to the main body, wherein the tubular pin has an outer diameter that increases from the free first end to the second end of the tubular pin.
12. (Currently Amended) The connector according to claim 1, wherein the fixing means in the fixing position extends over an entire length of the tubular pin.
Authorization for this examiner’s amendment was given in an interview with Michael Weil on 1/28/2022.
Allowable Subject Matter
Claim 1-2, 7-8, and 11-13 allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a connector in combination with a catheter as claimed in claim 1 comprising the main body further comprising first and second diametrically opposed stop elements protruding in the fluid flow direction from the surface extending perpendicularly to the fluid flow direction of the main body, the stop elements being configured so that the fixing elements butt with their ends against the stop elements, such that the stop elements prevent a rotational movement of the first and second fixing elements when the fixing elements are in the fixing position.
Butts (U.S. PG publication 20050209581) teaches a connector (figure 8, item 400) in combination with a catheter (see figure 2, item 20) comprising fixing means (figure 8, item 430: wherein securement device 430 contains two mating halves; one half of the securement device is construed as the first fixing element and the other half of the securement device is construed as the second fixing element). The embodiment of figure 8 of Butts does not teach first and second diametrically opposed stop elements and is silent as to the use of respective hinges to independently mount the first fixing element and the second fixing element. The embodiment of figure 10-15 of Butts teaches independently mounting the first fixing element (figure 13, item 522) and the second fixing element (figure 13, item 522) by a hinge (see figure 13, item 524; paragraph [0051]). Additionally the embodiment of figure 7 of Butts teaches first and second diametrically opposed stop elements (figure 7, item 312); however when the stop elements of figure 7 are implemented into the embodiment of figure 8 it is unclear if the stop elements would be configured so that the fixing elements butt with their ends against the stop 
Dependent claims 2, 7-8, and 11-13 are allowed by virtue of being dependent upon allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDRA LALONDE/Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783